a V-00, nae Ree 55 Filed: 09/15/20 Page 1 of 18
UNITED “Syste SYBTRE CT Cours FOR THE SEVENTH CIRCuET:

“bt STRICT OF WL LSCONSIN

 

ARMIN WAND i)

 

 

\
NS, EPA a DS , Case No.

 

C>ARY 8 OUGH TON WARDEN,

\W ES CON STN SECURE PROGRAMPACILITY,
DeSendoat - Wopetliee,

7 ue

REQUEST To Ts$.u)

OF APPEAL LSesi07y

 

 

                        

 

 

 

 

Acmin G Won tax, Po. Se, Moses this coud Faso a se
REQUEST Yo Tsour Q CERTISECATE OF QUALTSTLETY, |
Purccucet ts Federal Rules OF Bppeltate Prceduce salay a oe

 

 

STANDARD OF REVIEW

 

AS) gctitioac( Seek ing pastas avick can vel sof under AG USC
5.aasd has an oubomet{e tight to apdeai Yoo dist dic Couck dental
ac dremissat of the achition, tnstead, (a! he) pettNionee Must
cot Seek and obtain a Certificate of apgealibil Hey ot TLLER
SE \ CRocKV REY 3 B7 U5. 3aq 327, 103.8 -cb Joag LFA. 4 1 (a0a3) i
Q cercd chi Cate of Ap Pea! ne vty Ma Ld) 1SSiLo VA Only a the. Qgglicamt. |
has Made a: sub otank dal She wing, sf the. dental. & a. Const udsone|

 

 

 
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 . Page 2 of 18

Srohti 28 us. ch asso (Cy (dj's is consistent withd aas3_
hak oo (Cod, Sicelo of copeatibilike) will issue In Some, insbances—
whore there Coho _Cackainksy ay ls shmake velie®&. Atte GAL, When 6
(acdiha yea e _O. £ ag Q ealsysVike 38. $01 ust; MS he whale qsceints 28S. heb ‘LL
vhe OUSSNMS hes altecdutafle Xn Shok, endeavo cl MALLER , 2]
5 ak 297 (Quotine BARELOST N. ESTELLE, to v5. 880,8 0,2,
x J
DM Lod %. cd >383 TILEd ad logo 1983)),

 

 

 

hens, &, A tok c tek Cour has Cejectc Ae
Loagk hut tone) claims. ghee Mecshs. rhe Shou tag Lequr ced a -
Xo Salish 9-9, 238 3(C) Xs 6 S\xcoi Loh Th aclalh! The Vel Vs sotec
Wawek semenste ove Shek Teagonch| 2 Saris’ ould Find rhe the ~
“Atsictcr Cou ots ose 2255 Met of Abs Can 6x3 Prot ionel © lol LIAS
dobctableo ¢ ica ng SARK VOW Da aiet, BAS MS ATS ey pos
ao 9.04. 15961 we Led rAd S4a_(R000)-. N{G\ claim can be
Sebdcteble evenrxhrous ugh an ey Sussst of Ceo9o5 3 raightt ogc ee ee
ofFter Adc. KacesSicate ofan rpecliby \at 3) Was been ox can ot
ound the Ca$e Las Cecewwed Yul) Soa angi decot} LON \ hod (he)
Heri Nore tsi nod Qcevall MILLER, S37 US. of 238,

 

 

 

 

 

 

 

 

APRUITCATTON

 

"TV Wve Det Aone ¢ SubSegu«nk Ly arte cad. Gut ty » leas Lo
Sthcsee counts of £ i teas deateg inteqt seach he ie ihe. -OXe. Count af ceemea-temitmneen
aon Lamgted. isat- degvee i X hea enc! book cite, One. count a! £ arson, 008. _—
one 6 Count of” Felony Mus dece Wes o Sack a Sec rificatre of _

 

oppecls ahitte 0.0. his. CLatioas ah st his co: ode. o$i.on Wag.
' Case: 3:18-cv-00520-slc Document #: 55 -Filed: 09/15/20 Page 3 of 18

 

Coecced and unselseoble and ta expand the. cevks Sicoke of apt DesAt sty
No include Shak ‘ho 93 ety tonests arrest was Unlawful and
Yoinked Wt y September Confess SO.

 

 

\ ett 4 Lanes 3% aod’ vA le as Xo withbean his gy A t 4 Plea Wiheo
the distcick es Gusck ax Ce ad by dren MISSIN #7 parirhs ONL S AES hy of
_nobecs. ScQus io SAhowt_nokding_o. Dd atdeat#OEc wy hears Lg

 

 

“hen On. Sua deck MoRes ornbigu OAAG a eresnenk LAO GX we

AS V YSahts Yo 3! lence ~ Whe Yalico Mac a8 sae quck (ons 8 s\bod Ahan |

So elacsSa ts Vette «the Sus deck ra Fock wishes Yo invoke { Os

Yo _wawe, ac So Shsyon kha. ente, UNETED STATES VY RAMEREZ
VAS. 44 ads, 204 Gass Cic. Lage) Ta Such_ £0505, Stobs ment |
Such ao these Secves . As, Lo ba: doer t Ne 94 ws. pack ¥. Oo. change. is :

Mind.

 

 

 

 

 

_ <A Mironda rhe Supreme Co: act Nas Co: atemned The. ee
PDS chale.oi. cal Yockics on d the. Yeck Ages emp aged. be wT. hei aveshinate (2
da thio Aastance there 15 Omgle evidence To Suggork Ther Wands
ont xosion bs as whe grduck of cooce tye Cong ack b mn The

Capa RCA Men... gages Sond. Hot tho result ak g Val unt OC oy W a hy oof his _
Lr kth Amendmenk taht The Wicaote 9. ofeauacd COs mee tn bo Ob GH

 

As | hen 8. ax Pex Son In Cush by Ag Bubjeck to erdher ext PS289-ussh soning —
ax 3h of uncriong! equiveledk .thod t v5 To 5 ay, she e-cn mei inrecs coat roo
bader, Mirande cof cs @ cto aly Ao ex qiess questi oat ng. a\so- ko. a

Words ov actions on the pact of the paltce_ Cotherrhaa those

ofr, ally orAXendont ro. GCSES Aand cus cto dy) Vhot the Qs (Dee
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 4 of 18

 

ShouldaRacw ore reesongbla Yo eltrh an Ancctmingt ing Yesponse.
FE xcown Sho Susgerk, AL bex Re nding. tf “> and ‘o hours Ws ~h load.
Qs Se okem\yex RB AO 1 PQS od: Covent Brelehe and Moat op.re.C
Anod_awore of Wands gecsare}. checockecres ond _MeRing. 09d
_ Cie Sok e mens $6 ke (Wand tas eRe is Aan Lo srlence bhodt Wand
would pont yo Soottoue te YolR 95,69 Lave. LL |

 

BR ehehh Bo we! Ce Ooi nO bos Nol. oboat..hed tal
‘ . Noiws.Se pusy Ao obeed aad hove & sect .Acreltt

gerne be.o65) 50 leis talk aborkbiyings eve

gad si WoL sxplaro wihek's Maggeding 60d

Bader Gucrdjans usu tmeghare and Then We Con
tako Care of things thea We Talked obest.0k?

aT \s o* Ooh ohh. the ghana ood. Loo deck San \es

Peon made ther based won “OAL She soho const tan,

 

 

 

 

805 Abe we el} beAebing spon Sate_custedy Toarght

 

ok 1 4a Shact&'S Deguiwy Vrom bot ou sda
Counts well bein vouke Shoctia, Ty's Soane
Fake © cobabl Y & Kon a hood oot o holt oc Phere
Abe wts Soc ab hed ecson Yo %, ort Nerve. TA

 

 

+ \ e Mean +hame we C80, t ol R about Some...

 

 

of hose Things. Ah Theres someToomalt tes,

Wa need to so thie ugh hece hort ond then Le
Can + olR chor Some eh Move other phyags—

shot we wanted bo sal R absct and thea oh ot

+he e ad bie Can angwer OA * Questions» GW.

 

ach. Vive woucoe “answers Thor weo'te able.
y . H .
- Case: 3:18-cv-00520-slc Document #: 55 - Filed: 09/15/20 Page’5 of 18

 

 

+ Qo %$ NE fy U_iny. Brad, A AO O WE a
Q ogs A suspect With oO A isabs \ its).

 

AA Phot Po who ad_tavoked his stg bAto 8 flence.
QA <eagoncble Susts WSs oul Skod 4 hot the dist rich co uvis
ASseSsmeetr Shot Ward's claim thot the na eit 5 Comments afted

Wood Sovelkod hts Crap 0 Silence on Sogtember® Vebolable or |
Wcons NS 4

 

 

 

The distirtch court dented Wend's clatms thot hts arrest
sn September ®B bas UnlanmSal and tainted hts confession on
2 2 Qh. ambos S becaus L. he Was ney b rough tbe oOFe. O-. aye rele 07 Wiser
within Neuss s-Suntyet Risats MeV Meloushiin, S00 U5 V4 Se |
Qs a)3 G G Puah Wao Ws_lo 2(1.975).. athe distact couche
eccod “han = sta! th Ahet Wand's_occest oles ws: eY wirhinthe
48 hours SOAS Qexiod Dreseribed Puch. The disbketa Court
Qe acylated + she Simo of 41 tho. arrest to his. 34 eptember $F inter cog ot jon
Ye 455 esg.tnent YS _visong, The Sup tema Court hol A thet 4 ule
5. ally eas ced From the +) me sf tho Suspects are cest and his
roth VOA ODD LAcande ond Ned Loom dhe end Sse 08 an Lakectaga | fvn ood the
haginin os A another

Aa Uagaccessary. delambebwees the occost and inthtat |
QU 0.2. env ipiee May Violate Aue Qos ceg9_.\i and Was token into
Suvks ay G§} tec oii AG _ ON. Aavaluatare “ototemm_o A Depember® 20-
ot G45 9m. Wood Aid nor hove his initicl og pearance tots
5 Sarembe CAA, Ala at 100 9 MH. Which s5 approx imerel ely ln BT hours ond.

AS on minutes. The. prubsble causeand Joads cha) deres milac a
-B-

 

 

 

 

 

 
Case: 3:18-cv-00520-slc Document #:55 Filed: 09/15/20 Page 6 of 18

 

Was Folsi Lied lay chit Mosley Saalsaa,. Chich Sacisug
documented Shook Wand Wes Lahen foto custody, Wilh arcrest
Massant onSaghenbec { PO\2- GA SHS OI, pout avon Tals Paine
yhoo Qmbabho cause and suds cial deter min ocrton ond when”
ay hed his Vathtal aQpeaconce ts 5HN\ oud 5 {do oF he 48 hours.

 

Q gsubsiple: COUS 2 and sudtecel Ackerminck rons Sy ING
aya. Busts. ds ck son is Neel Waived 4.3 AS BS x5 Wand Wied 4 Taga yeh
Xo Wote o Gave}et Nal he ac S08 To e954 ee Ves ard tA Sax)
Crxreumatoneed ax rdhed coke why he drd nok Wase an tarsal |
AQ Qwear’ { Gnee ba tths 0 HB houcs, Sacoatts \S and Was olso eg ak rod. |
_Xo ‘nase. c Franks hearrng te Show Lhe. X Sack TO \\o. gebsble
CUS a_ond Judicial de atacminakion FRANKS VL VE LAWORE, Yae
MS.154 08 6 .ch ST, ST Led 24 I (V928). The i
Qs cabable Couse and Subs “ERG, — detrecontined i: 50 AS 6.5. x 6h iS red Ve |
Losk \ Re ‘nek Wand tes orrestad ond Syed A 5 tartiel_ |
YPC Gico. bath rhe 48 leur y ime. Qeciod , however, The Valstred
_w Ashe sf \Wends Qrresk ss She SM aurs ide o§ The NB hours Wher |
Wand Yad his ines tal AQVHeaAC ance Ton F cans Xho Couste held
shA ow defen dank ehalt EAQLAG Wella. ‘yy os G Search \Woarcant
is entrriled Ye a heacing Sf ho Orem liminacu Slows ‘het t (1) The
MWwacconte oShi dau Sy Contoatned o dohiber “ake a lschasd ,"* 0: Co
Q* ot e Meo Made woth reckless tsveagrd af Aho Yeuth anc
‘Q). \Wiithoct Aho 6 oMenedtu else Srckemerk the Ware ak.
She Aa $5 90%. SShicler To. 2S. UPHOTF & Fraud das, ot
Rcsboble Cause-a8 ot 186-56 (11 G8 8 -Ch ACTY. Aaa C8 of
Ly COCR AO4 ho def. end anx 24 ab. \ ish ‘hes Qe. elk exnent5 Yhe 22al ch

 

 

 

 

 
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 7 of 18 ©

 

Wacceat MusrbeVvorded sad Fhe Goushs of She Seacch excluded

Vom an idenec.

 

\When Wand entored his gullty pleashe Nas not cuore ot “fe
Aofectk ta rhe D sal able cause aad su deedal determi aAgk ton. The
Wee Qoelrionecs Wis aPiecnens‘or_S term Vom an of hicinrs4 tye
Aouecatrarch Misrepreent tion thet StciRes ok the tH RO cite of Xho
yisdecuhisa 05 Gg udlsle it is only When so 4 aad ere WSS GR ? Teh £9 yon:
oi Ade Give neh gh The governments Casell res ul y YON HOME.
Qari colocly Perm cous. From Ingermnispible Cond wet that Gye
\Soe9SS_Concecns ose ing\( cored.

 

 

 

 

w | Muilty QD lec <4 (oh, nud tna lo and \elurctoet La Made.

When ‘he defendant had Deon Misting ormog' astoa ecdesa} |
aspect OX Wis case. Given the totals t ¥ sl the cxceums\ances
af Vhis Case -— al Gu) ant OC Cemech oA Sic a. Lakent ssaaily Lustng
LAS Qrobeble Cause ond Suds ci cla cbormingt roq To Mae tt 02 Year ,
thak Wand wes arrested siti ond hod his satel aggescance a
\wirhia “vhe 48 hours PENEA ‘hough bey Chana Ne rhe acre \w hen
Wand 165 been into custo dy 3 o45\\b ensad bhe 48 hours.
chied Maolen Soalgaa oflrrmar wo M rH Cepves entat ft On Ling ad.
Nhe entice Qcocee dings Tendering the Qet th iOMweEs Q lea_invol uaTOty.

sod Weslatednis ducd {acess cight:

 

A aufl} gles! not ania Must be Veletaty bud Must
| 0 4 y
be (9) Rowing toteltigert and done wrth suf rcient on aceness ok

Mag Veletarbk circumstances an d \A Rely Cans eq\t ett cos" ‘
~\-
Case: 3:18-cv-00520-slc Document #: 55. Filed: 09/15/20 Page 8 of 18

 

S2QDN N. UNTTED STATES, > O71 US Gx LB = 5 Ck! l464 10

Ser. aside o% Qlea OS Sasrol ua GT LG defend an ite ues Full Us GEWale.
oy Ss ie Qiteck consequence ot Aho Qies Must Show whe’ (\\ Some.

SY<eoLausloy SIKQ AC WE ss tble conduc (sa jTheeaks ‘olan’ ant

MisteRs cedenctortion Oc Lat oWacd blandit shnest dyy Hove ames
Gsyeht5) cntedared Tho ach ry of his peat and (A The

Misc oad, chinkluence his de cisionko 9 ead suf Ato pub ster
\S G4 i Was retorta\ “toAhet chotco' , LE RK RA

PAL NY LED SANT ES, _
Us, £38 X16, AIO A cic, acne) Gmghosis odded) (es badtons
omiarbed).. o

t ‘
alse See BRADY ML. UNITED. STATES, 2991 U9 at 159
Go S, ch. b4a3

 

cthing Badu united yates fad Ferra, \ Senter
eenckends Shek _ bho “ohicors del erate. Wiscepsesento ion

und esping the and {fe Case against yg CoN Ahordy center

ra ANS Qies
Sonic luccdks SLi, FL

Nese pedis one Oe gues “het hss arr ite aggraach Yo sho
Cose_ boul d have oon Aitecenk', had heknow ab oak the ofS remo WL

Mi S TeV ces ent or4 Oo. and Vel anies behav! foc, The » etittaned
Should act be Qenalt tod because hed id ast brocover he
Mis canduct eacltet The Qed th \onet dod not locrn oboudr the

MiSs Conduct vw ttl Ke cocewedhie } cased tl @. Srom sy agpellete
DASE KAR»

sino 4 | BLloalinsy G. doh ond GATS Sut Lh 0 leg Yo 6tcn8
NWYae nS Qo hi co | OFF 4 COC rncenks ancl, Ares. An oQrobable Cause. cud

sustict al. determination to extend Aho 48 hour time to hold ao
pniAtal GPPeaconce UNdecanines ol Ce. 2. Coatindence on The

 

 
Case: 3:18-cv-00520-slc_ Document #: 55° Filed: 09/15/20 Page’9 of 18

 

 

ual chal Syst et, - \Whothe cto 9ragecute, ,osue a WJ accoas,

cadtes on8 CONVEY Gre sertous M athecs thet are ectded. hv

\ GC Ae Moa ware. based on whet QO Qalice cl Sicol relates . 9 °

\Wihen on o€€icoe does fot belt The Whale Yeuth, Qublfc

Contind eno ior The Sol Sl me Od minisy cot fon of ¢ GS oN Ne .

Aust\ce inoyttoble is ecoded" UN ETED STNTESV. GATOS EN
ASYA 2a UT 4B (asd Cho 1403)

 

 

 

 

A eK d \s a9 Grsepted ofter oiiing on tavoluntacs
Sonfess ton ON Segvember Bam ot 9445 PN Ond 4 a not ave
ATH Aatbial ageacaace Uatil apy ember \a, BO At 1E90 Qin.
Winch 5 BT hoy cs ond \5 Minures +{ wi Ang) Ashich auents
Srel ebr ond Mont somery Madea tye Commeaks Ys A cond WN hodes

hod he Would init dick cont ack @ So The San Cont an us +0

wviketc $3 ote him, ye Geent 4 D Celehe and Mo ot % QMeT A uid Ay
Mako These Comments ofter Wand invoked Wis cio} Fo S tlenwo
Ihe Would wor \vase aack § ot ot. Sho Cant ack on 2eQh ember G ao) Qo
Whe tavelust osu contes sion on D egy ember 4 , BOLD 25 ‘he QS AuEY
of oa vunlan ful arrest.

 

 

 

Q Conk e595 i0n ob voined _ L com qd ak aidant 6.
duct As) Qecia ds of _Unncec 2. OT Ye lau Qtios Yo Vhe f rkcal
GRY eECCANCE Ge. Ye noe Calla Sad misst lle ot ro al, 2 2a, ——
CORLEY. U.S. 303, 233 (a 069) j M3 V- Thomp.$.o g lLas 3d L ba,
Neat G4 cic ro) Confession incdmisoible becouse obiralned
Srom defendant ducino Unceaganahle Us hour del ay befare tnttig

AQ Heacaice), also See Uo Ves = a IMENTAL] 55 59 4 Lod Dj

 

 

  
- Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 10 of 18

 

ee GY as cis. 20) Confession nod wuss. ble because. ee
siototaed Vcom defendant ty - da delay before. said tal o§pens Neg).
A responabhle Suctsh Would Stag Vhet The drgt ork Coucts
GssgessMerk That thece a5 No cesthenk tal bafirt fcom

Segtember® debateble ac Wcons,

 

 

 

Tia MON. $x ERERT, Sa Ue s..00,b15 foot). eee
Meat Ciscutss have adapted TushiceKeaodys Fosh vn —
Srebech Which Weld that When, QoO\ ceo. els becately Lwthecaaete
G& Susdecr Wikhect Mirondaln GCMUAS befece GSecond properly
\Wocnod Saaccener on o Ynvot “ne gort Cea Can NAS the 2usgeck
Ros Wax tunwocned COnres sfon Yo e liek o Warned Cont essiont |
The 5 Leh ewert also De ek cluded See rd. ay aa Srebork
5 Simclac to. Yhe. Caso at bal Ob Serre mba OO VO theo -
agents di dur vead Wand nis Mirando Worn ina aks \ ctor
a Savisbo his Rohr ts Silence ok Which Aine Goets Siehkehe
and Mont qanery “Woda two Comments Foward Word in hw pes
Thea oe Woull re intioke Cambs ck $0 thew Con elit o Prope ly
\ warned Contes SSon TY Ne. agents , Would not od Made rhoge
Ca mments Four t W cid vo \Wand Wauld ot eve tai certed
ASo Tovteceo not lan OWN September 4, QO\% ond this Cases ould
\p.2 endivelay dy ker cent

 

 

 

The ay gk cick Couct Found rot \S.ond hot.
Sachatted, his Gcqumant thet his Sedtember 4,20. D* or amert
Was Coercive in tiaht ot his pec 2an Qh chac acreclsbicshy

Vai Mao oh Gl Pines \y of ore the Circul + Court Fo vy dent vhy _

 
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 11 of 18°

 

G& Sk Alo Sgecd Ts + actic . $¥ clamor oC dueet oot the osests and
Varied Ye devels Q Wits Groumest on G92 eal

 

 

 

 

 

 

WEDLA HON c0 The ovgtilbilthe of avi dent Ish Nearing.s.

OX Fedora ‘oly oo Cente gods enesall Dass’ hem 2x Cot in harma

excep tions Rggiemine S00. 28 USC. S asd. (2 (O_0)18)- Buks 205) Bue)
(a)! 2 bo Calo agaltes When thefarluce ‘ta develop Sho Lect uct basis for.
a claim ts atkcth uctsiple tro hha Debi hie ones WILL T AMS Ve TAY Loy. 530.
AS 4aR0, N35, bao S. ob 1419, (4o LEd ad 43g (A000), DAVIS NV.
QI 398 ¥ 3d to sa ! 1d3q -¢0 A cre seal) \Aese $4 35 No
Sa aut of Wand ther the Vs A ‘wa. bos isis Fes clans has not been
develo: pod Wand de cUgeatly 8.0) ugh a Machnodheatiag. Ob every Step
in bi5.skste Co uct _Procee dings +b utthose ce aquest were denied, Section. |

2 BH C)(a\ hus does not bar an ayiden} sacoheocin ng) Foc Wood. :
ALLEN VW. BUSS, 9596657, 664 -05 A** cic 2008) S| 2 ay (2\.(@) |
does nok lo lock evident) Lacy h 2acina when state Court did not 7 u ig ,
Cansides estthente gett lanes “hod aa Vorth.s Davis 38 4. ed ok Lobo. :
3, 2.2.5 4(2\ (al does “not bat ushers Qt ion bles Ar boedt in Qucsing,
Nis OQgsshunth jes to develap The WeccessacwTacts in otohe couckt

 

 

 

 

 

 

 

 

\niith BEBE postag Nobay Mood is entitled To Gn
saridentS oC Weacing to Yedecal Couct 18 1. hohes alleged Facts —
Nite £89 P-TON. od. jould cantihlehin Yo Ahebeas HelbeS and (aha he .

Sorte Coucts, Yor reasons beahand hog ca bal, Never Coast eed
Aas —Llatmin. efultand Sarrhearing.. Doawrs, de F. Bd oF lO Gl,
HENEY VANDER SON, 25369 4 1oas 09d (1 cre adool)
Soe the YeG9onS 2x9 \.G, raed IN. F 5s eat _thet. the, atotea Cour

 

 
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 12 of 18

 

 

ATA doh Consider \ands clatms in oneytall, ond fans hearig.

Wend Cequestet o Mochex Keastay oat QVNAESA Ser sa. rs side

Q vacee bines ‘norte: Te Vesela? +hoVactuct bass for \iis clorns 4 bat

hose request. woredentod, Seo Wash V. TEN KINS, G19 5.948 Ge

Boi) (Ross Vine’ Aah. o Sout: Fox Fait ac V6 devia | \a2 Voctucl

‘cocoa wyhen Srate Coucks Cefysod Wis Sequess Yo“ an idenh cu
heariag,)- \Wandbas Gaiihiod Shas soquaceman’:

 

The distsich court admitted Vhe Cactecs het
—R2URY ook Wands cation. ek Coercion ta cludes bark ell echiual
Nim tekions Ms. Comitact pocsonal Mu and his clarined Mental —
exhaustion obi NeNoctha his Ahi 38 Vanes Yes ta three daus after
SReads Na o-Teshiess ada 1 Un Jal, Y

 

The. cous Yount Fyat Wand had aot leg vA
35. ask aN Fron S epienmen® into the. before. is iohacceno On.
Wand Yestiied oktho S ue vesston heartns 7 thar he Was distuched
buy Sho. uccds checbina onlin and ta99t tne the. revert daa him tom
Sait AG a5 Gey. (Shores fee Sone, beet &o lb oh si). The a atl Coxe. Sherk
ef Leck She ouacds € checked on Wand thicty® Votes $ coin _
widnrahs Until 1600 gin The Sicie Oca aes v hick “he as! Cole shest noted.
dno Wand GPVGax ed Xo be Dleeding ok Vocus now Theos hou he
Mighrhb back ane. Wanders how Could Wand ove Roost vhee the os
‘ ete. check ing CA, iw aver, Lev) MiQUT es | Phe hod Deen, in Fock, aol oe),
thedietstc Court Stare & set \Nand od he. GY shanty ta Tes st. _
Wand tosihied. RV ety Kine Vhe guard chee Red ‘an himte O vaurnk ya Pett.

the acs, The Court dvd og const bor +! thst Weak hod. Sus last most _
a
Case: 3:18-cv-00520-slc Document#: 55 Filed: 09/15/20 Page 13 of 18

 

 

6Fhis Yom: Ly and hits home nak ie and¢hadbeentsolated and subset

To Many houses. ot Caecetve, qussstionion \ust otew heucs beface.

 

Tydellectualloa | IMoaired indav.s ed al L5 Q&re Mare \ Rely
Le oy WN@. LAA cey Salle attoks e mest ond Vo, lag Corfess tans, Se > + HOLIN Gndloo
(2.008) {death od_at Lengta@ iabolle lect ualloy Lngarsed d ctend ants 4n there

Sample of 125 Sealse Canfessacs~ andi his fisuse 25 erobsb an

 

 

oder siamorke hetause sakeliqeace best Scares Ware Wot availabe in
Nosy Cases: Tateckualla ssapoxted Pavsons ore tess {rel sto. UndeStand + Ae he
MAs anda Sighs Gul Leco& Evecias aah 985.) gad often “ehh! 156 trang
Asdacyte Sas oe s ty even ob bur 4. qucstt ons. Mow fhus ANS, dC A003),
he _agects on Sreamber® ond 4, D2. ieee eae a fealt zed het
Wand Suffered Vee on Monrel At techils ty bik rghored coceduces fod
Qpeptencs Su SQ.ec% oX_| sua tocol ‘ence 2e Pombec k, soe Snbecroaer on
“On age 8d Lae hD) G.40, Gepunnbes & Inheccogahion. 2.6905 Lad - (od). 3. 2¢
TES V. Seinen 1195 Ad Bho Hoa. You (i Cit. poly) Gaw [ey

Seaaralid beceusad Send act With TQ inth Q. qi gecceaktl e and
Communication SRM 5-of_ 6 \o- wears Al exhib behoutor thet Should
have of Nekockiwes ya quscs tion \is Cagocity +9 Riawinaly and
Wwtelligentlyts Sao). alos See USN aes TON, 15. ¥. 3d " 10.08) | 1OR0 9.9--
(A348 @ <A) Gs. aivor of def end att Wii fh TE of C65 Gad \bessy

S SOQ! orced ability Xs 6 Under o> Gnd svece yfay tots acQecS< engl
RK. changed}! lavalid | 2 CAUSE Off Scots Tealized dofend Ont. S ulFered
From Mantel disabitibyb ut 3 Lanored ? TOCOCKLALE S$ for (ve Sh TO AT ss

% 2 USE. oh low tod e ehlngeneg)-

 

 

 

The dist i cout artod W) hen Os osessed

- ide
a
Case: 3:18-cv-00520-slc Document#: 55 Filed: 09/15/20 Page 14 of 18 .

 

 

thet Wand di vhs 5 Gy ther ho N05 Lise (id ucag, The end of
Tho. iwhecreactlan At god's Account become al most mncoherent.
Wye S some conlused «We S0GRo 4 rtously God qierly AWead Was extract
Freed aad Caonfu 5.08 p Wed beentuld Recent things by dies ek faves Paa Lars.
G@vd ws Le wsnay Ye Qiac gy e hi5 inreccogahocs SO 45 Xs xs Ln).
og and Lenthn,, S450558u al ques kianing, taSact besianing Ho VGse
ANS ond agdeatod Ta Vio ug. tHe Sot seaely mMorton| 085] look: ing
dazed and ttrod. We. to Lange cegeste d the Long lich} demands of
25 inte CeSaG tors WA the and of the intersoetion, dtond louked Wobbly
When bo Left rhe Caot Gad Go sos \ot tose Wands osm Loc Sugpors, The
Goon 5 on Soghembex gt Sealized Abed Wead bias bared : |
| | Agent Relimet Words the deal You Need ba oko ug becouse,
thiors Settous Ohas! Weise ‘o eins, vase, Secemt Srecoybod
i¥s aschatan 5 tobe quartet ks aight oh ight and woulfe
Sask Kind of “ane sng hes. tee Ahis. Meskte herd ta hear, ahaa! y
Vis noed te bao Whetha geared. Ls thes oR hs, Qoge. 135.

 

 

 

 

Ling. 4307).
. Nee LU3 Ling Gut “eaeneot Rei Wee =n Ye Wand Sa Vised.
wd<a. Yreed Wan a's corse Gy GE &h eS,

 

 

QA Wand’s Hosgtconvic ron hearing Yo debexonina
CF Whe Cousk Wa tll oytad 9 heniek Wand cod ai dent nia Noating ;
Wand ® >» arpellore GAtocnos 9 ut On Teco ch het \Y and Main Ging
WAS S98 Conte (Biaterb«. 20-0 ot B\,. Thece.ts doulst thea Wond
tS. su key vi the Shaye Yo hich Vie. 9 led and” Tho. an ds JUSS
Aue Ow.’ Ww \y edher | Ye SD. eed bn \. sub ovsrhing. the Case Fug 4 ciel.

tees onsble Sucest. Mould § vad “heh Yhe diskerek court 5
i
Case: 3:18-cv-00520-slc Document#: 55 Filed: 09/15/20 ‘Page 15 of 18

 

GBososomont that Wand's therackectstics and Police Fact ies.
® Qbaable ar Ween, |

 

Th e y oust neoth ® mend yet t orb? 5 use & tava unt ara
Cone 55tons but Orly because & axabdable Uncel rabilita a’
also because s& ohtthude that tmPachark human\ralues Oke.
Soerfacod Whose Gxencty of aan asqmact) in Coucse & Secucag
Coos ct Tory Wings Conk esgian oct Ff accused OO ask nis wilt
and because oF Q QeQ reateod Veet Bas Vhat PAli@ Must obey \aw
While enoceiag lay thad, ts the any dy Lite and lib extoy Con be a5.
Wuncly ex chenertrom {eal Medhe \s Fo Used Conic hese ¥ houg Wis.
So lbe Cotminals 05 Criminals dhomoclies, |

 

Sedevei Wabeas Cost us Court In Pace of Unteli alle
Stare Cours BT eceduca With reDy oct So determinat! an oF
Noluntaciness of Cant es5 ion Wowld nor be sust ed rn disposing
| ce _ }
&& Dortylan Qolely, Ont Dasss of undi sQuted Vorctions ot Fail
Lecord, but or Nec lecst Would require
Sus Kents Osy Hearing ro determingh ackuc' Context ty Which Conk esS hon
\S 6 & KM Qn. :

 

 

 

 

Toatecrga at ace Lyg ically ALS etechaiques a _
designed Xo (I Credte a Qsachologicalls Steesshul sttuct tun and ()
incvease Sugoesbibil ty ond Compliance rd the. demands of curhortty
Siaures. These. bechnd {aed ~ Which include Sactcl salad {on Gad

O | |
Len %) +h wy? er sisrent gq weotianing= are_assoctcted dt Luh high

i J ee .
Takes of confess ton ant ahiahte hed iki Pelsecont essen.
-/{S~-
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 Page 16 of 18

 

\Wend 35 ohiahly camo liest Person. Ducag each of is tate excagptien |
We Wes 1sdloted Wand hod s as _canhart Wrhhe® ouks cde OevSans
From obo 630 ote The Niakt ok SopemberS trntrithe ant of
x5) ‘akesraa et tun ether 4:00 Dili. On S eptember & and 5
eA va mola caing ied Lith cotell at kU Gh SnD GITmromy lM ho hed an dusod
Lsalattan f @ lee LeQAVsrion, POLNSOS degancr ton ond hours os

 

takeccoqa’! on,

 

Thy the. course of K 5K rrecyiewls. ovecthree Lars, wand

AYA not Produce,.on his Ow accord «6 Single Pie of onkgcenct } Yon
Vhook demonstrated his Gckucl O uh Wo We nawer Qrovs dod Oaltce
Yi cth, Vockua| inLacwme tion Gbeit “the fare Yhed Lhe Dalter vst, fot:
od wim Seeek. Thus, QA SN whore G conkes 5305 LS Shown ro. be
unreliable, WW) Hen. coucts Sa! \ Yo dr (2 MISS The Valse Cont e955 fon Cages
an the ore Yere\ B-Lag2, the ovectdhe lnixo, “Meojastis af defendants |

Wa ty too hacen lly Conul cheb, .) ere ot ania dacs Wands Conk 255 ion :
Ages not Mort retseb tity critearta, ther $s athe Ceasaas 19
Voulr his Nut ik, TA ts questiorch le Whaler tho Vise Wes Grson

enctho Siesk nstanee., a eas sonable SMALE TP wouldts ad That

the drstcrck Court's assess mest. thee Wands clatin thes

74 Conk 255 lon Was “iat Reliable Vebsrablaocl rang.

 

 

 

 

WHEREFORE The Yeti tioned = GAell arck CesgectVully DEUS :
Tho thes Couckt GRANT hima CERTIFICATE of QMEMTB TT

Qnd_al low him *e_appect the. tho. dj strick Court arronegus dere ect woh LON.

 

 

Dated shits dow of
Case: 3:18-cv-00520-slc Document #: 55 Filed: 09/15/20 ‘Page 17 of 18

 

 

KesQ ach Lally 2 ubmixted,

 

Canc Wont

Acmin W Wand tar 2380113.
Rice Se

ws Ff - 8.0. Rox LO00
Boscobel | WT. 53845

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Uw vg D SCPE COPD BE YecamedtG RE Filedgog apg. Kage we rlB, oT RC UTT
DISTRI OF \WISCONSIN

Case No,
Anan WANS XN,

Pedid sono in) Vellanty.. ie
ONS,

Gaay, Bou Gt Tow WARDE Ny
\WESCONSIN 5 CCURLPRO CRAWL ITY,

RESP oNDANT - i a

XK Lary. an. AniKare . confined § Sy aH AN Ox \ odion ..
Today, Sepremd ee Lt AO A0., GAIN. deQos By Nhe Keque: sy fo
Vosue aACecdi S cote of Agges\: tbs ty wr Fis case inthe.
Ansa yur Ra.n's. WT ec acl Marl DyBtern .. o
2 derlare under Pencithy stparary toc MeFincgping i v5
Neue. Gnd. Corea « See a8 USCS ITYO.

Dod a ANNs. had dav st Sept ember. J AS al,

GQ cninWwandn BB03

f £0 Se.
ww SPé-P.0.Baxio00
DOSCOhe) KILESBIS
